﻿
On behalf of the delegation of Guatemala, which I have the honour to head, I wish to congratulate Mr. Dante Caputo on his election to the presidency of the General Assembly at its forty-third session. He enjoys the support of the international community represented here, because of our esteem for his country and his well-known diplomatic skills and personal attributes.
I take this opportunity to reaffirm my admiration for the work carried out by the Secretary-General, Mr. Javier Perez de Cuellar. During his term he has set an example of dedication to the Organization, placing his talent, enthusiasm and tenacity at the service of the United Nations and the cause of international peace and security.
I wish also to congratulate the United Nations peace-keeping forces on having been awarded the Nobel Peace Prize.
The international peace and security guaranteed by the United Nations requires that we focus our efforts on the strengthening of our institutions, both within our countries and in our international relations and our gradual adaptation to the demands of the realities of the time. The United Nations must gradually become an instrument enabling the principles of its founding Charter to be fulfilled in all nations. All countries must strive towards institutional compliance with the obligations set out in the Charter.
Over the past 32 months my country has shown its belief in compliance with the principles of the United Nations, and we shall not rest but do everything necessary to remain firm in that determination. Obviously, the noble purposes of the United Nations cannot be achieved while a part of mankind continues to live in poverty and ignorance. All human beings have the right to dignity, progress and intellectual and spiritual development. The priority task of the United Nations, apart from the quest for international peace and security, must unquestionably be to strengthen co-operation in promoting the all-round development of the poorest countries. 
We are convinced of the value of dialogue as the most effective way of settling disputes and removing tension, and our foreign policy is based on the basic need for peace. In our international relations we reject the threat and use of force and spare no effort in the quest for peaceful political solutions. We continue to observe these essential values both internally and externally. We condemn human rights violations wherever they occur. That clear and definitive stand has been recognized by the international community. Because of all our efforts in this important task, international personalities and organizations understand that in my country the Government of the Republic guarantees the full enjoyment of human rights and unrestricted exercise of all freedoms. Our foreign policy is in keeping with the purposes and principles of the charters of the United Nations and the Organization of American States. 
We reaffirm our belief in the self-determination of peoples and in non-intervention; in ideological and political pluralism; and in the settlement of disputes through peaceful means. Our international policy at the Central American level is one of solidarity and fraternity, continuously promoting the values that sustain our convictions. We recognize and promote a Latin Americanist sentiment and we stand in solidarity with the just aspirations of ail third-world countries. We too wish for an international order based on justice and equity.
In this context, I wish to refer to my country's deep concern over the external debt problem, given its overriding importance for our countries. More than five years have elapsed since the first initiatives were taken in this area, but not only does the problem persist but there have been no positive prospects for a solution. I believe that the time has come to analyse the problem once again, the· time through a more realistic and pragmatic approach, lb this end a basic strategy should be established by taking account of the positions and interests of the debtor and creditor countries alike, not only in financial terms but also through a broader, more comprehensive approach, without underestimating other problems such as political, social and economic problems which stem from or are the cause of the debt problem.
Our countries cannot afford not to grow, sacrificing their economic expansion to honour 'their financial commitments. Neither can we forget the impact this is having on the standard of living of the majority. On the contrary, Governments are accountable to their peoples; that is why my Government has decided gradually to take care of the social debt consisting of the accumulation of health, education and housing needs which for years had not been met. 
Hence my country is in favour of holding a meeting to seek multilateral, comprehensive solutions to the anguishing problem of foreign debt. The Central American crisis is deeply rooted in past injustices - social injustice, economic injustice and political injustice. Our recent history is replete with examples of institutional needs - the lack of democratic processes, the absence of pluralism and the denial of democratic participation. There has been much speculation on the peace process in Central America. I wish at this time to state the following: peace in Central America will not result solely from the political will of Central American Governments or peoples; peace in Central America as a fundamental goal will entail a long, difficult and complex process. The root causes of the crisis obtaining today in Central America are authoritarianism, misunderstanding. Intolerance, alienation of certain groups, poverty and illegitimate government. That means that the peace which is so deeply desired by 25 million Central Americans, and sought by almost all countries of the world cannot be attained solely through good will on our part.
The goal of peace urgently requires clear and transparent processes of internal democratisation in each of our countries, so that every citizen In Central America will enjoy a certain and secure area so that our peoples will become the protagonists of their own destinies, the builders of their own future. We require all the inhabitants of Central America to play a leading role in forming their social model and their historical destiny. To this end, it is essential and urgent to bring about the basic conditions needed for the comprehensive development of the human person - and that means social justice, economic justice and political justice.
If we truly wish for peace for each and every one of our countries, as we stated in the document entitled "Procedure for the establishment of a firm and lasting peace in Central America", we must continually, in the eyes of the world and before history which is our judge, give testimony of our resolve to maintain, above all, a leading role for our peoples, legitimate government, pluralistic and democratic participation and the unalterable applicability of fundamental human rights and freedoms.
It is not enough to speak out and to make promises) we must take action and demonstrate that we are taking action.
On 14 January 1986 President Vinicio Cerezo of Guatemala initiated and promoted steps at the Central American level with a view to arriving at an instrument for peace. It was in Guatemala that the two historic meetings of Esquipulas were held, meetings which gave form and content to the Esquipulas II plan, the Guatemala procedure to maintain а firm and lasting peace in Central America. It was President Vinicio Cerezo of Guatemala who proposed forming a Central American parliament - an appropriate forum and a fitting instrument for discussing the political problems of the area, the economic problems that weigh upon us, and Central American integration as a model of unity to which we Central Americans have aspired for so long.
President Cerezo, the Government of the Republic and the people of Guatemala have spared no effort to promote peace in the Central American subregion. We have drawn up procedures and proposed actions} we have accepted advice and criteria; we have done everything within our means and we will not rest until we attain the goal we have set ourselves. After 32 months of work on, involvement in and commitment to this process, we are able to say to the peoples of the world that we in Central America are continually making progress in building this model - a model in which Central Americans have taken on the leading role that history requires of us, valiantly and resolutely shouldering out own responsibilities  We are facing up to the complexity of our problems with goodwill, imagination, resolve f 1 faith. Today Central America is not the Central America of two years ago, nor is it the Central America we hope to see in a short time, but in Central America today new areas have been opened up and we are marching towards the fu Lure·, above all, we know full well that we cannot turn back. We know that the task ahead is difficult but we will continue to strive to find appropriate, timely and correct solutions. In this process, we require the goodwill, solidarity and co-operation not only of international institutions but also of all the peoples of the world.
Here I wish to refer in parenthesis to the valuable and noble solidarity of the Contadora Group and Support Group countries. Those brother countries became involved in our problems and opened up for us valuable and worthwhile opportunities, putting us on the path we had to follow.
X also wish to express gratitude on behalf of my country, Guatemala - and I am sure that I am reflecting the feelings of the 25 million Central Americans - for the valuable and timely co-operation given us by the United Nations, which is actively seeking mechanisms to implement a plan for the economic and social development of Central America.
We are also grateful for the solidarity and co-operation of the European Economic Community, which, in many forums and institutions, has joined us in the quest for peace in Central America. We thank the United States of America for its constant display of solidarity and co-operation, and all the peoples of the world which have joined us in pursuing the cause of peace.
I am happy to take this opportunity to state that the Government of the Republic of Guatemala has fulfilled, and will continue firmly to fulfil, the commitments entered into within the framework of Esquipulas. We have maintained, and will continue to maintain, a policy of active neutrality with regard to the Central American crisis, so that the peace process may result in the establishment of conditions of democracy, freedom, prosperity and respect for the human rights of Central Americans, their eight to the territorial integrity and their right to self-determination and to choose their own way of life.	.
We are giving new evidence of that, with President Cerezo, a number of us last week visited the other countries of Central America to propose new mechanisms to revitalize and reinvigorate the procedure for seeking peace in Central America. I can tell our friends throughout the world that in November there will be another meeting of the Central American Presidents, in the sister Republic of El Salvador, to assess - and this way involve self-criticism - the extent to which we have not been able to comply with Esquipalas II, and to strengthen the will and the commitment to comply with all its provisions 
The path that we have followed in Guatemala to achieve a democratic Government that is respectful of its role, the guarantor of freedoms and the faithful interpreter of the aspirations of the Guatemalan people has been long and difficult. My Government faced a difficult task 32 months ago - that of rebuilding a country that was just awakening to the dawn of a democratic era. It is no easy task to initiate and consolidate a de no era tic process in such a short time. Its enemies are many, as are misunderstandings and frustrations. In ray country the majority were forgotten, only marginally benefiting from development and enjoying only minimum respect for their fundamental rights. Today we are learning how to live in a democracy. Guiding a people with a tradition of lack of understanding and intolerance requires moral strength and a firm commitment. Our daily struggle is hard, as we wish to build a truly free, truly just and truly united land. Our commitment is the result of our unbending will, our democratic faith and our historical experience.
However, as we strive to consolidate democracy we face the intransigence of extremist elements using every means available to them to deny us democratic opportunities, slandering and discrediting the process and using international forums and the good will of some representatives to mislead and to distort the truth of what is happening in my country, presenting pictures of earlier times, not of what is now going on in Guatemala.
Here I would appeal to the international community not to allow itself to be misled by groups that politicise human rights committees, thus trying to win outside the country battles that they have lost within it. Condemnation and criticism of countries that have started on democratic consolidation are no help. We have this year worked closely with the expert adviser rightly designated by the Commission on Human Rights, with whom we have prepared a plan of support for national institutions that promote respect for human rights and monitor compliance with the law and its correct implementation.
This is not the appropriate forum in which to go into details about the progress made in this matter. However, I would refer to the case of Guatemalan refugees outside the country, who have continued to return. This year there was a 300 per cent increase in the numbers of those returning, encouraged by the internal democratic climate and by the support that the State, in co-operation with the United Nations High Commissioner for Refugees, is offering them. In this regard, I wish to emphasize the importance of the choice o£ Guatemala as the host country of the first international conference on Central American refugees, to be held next year. We hope that the Secretary-General, Mr. Javier Perez de Cuellar, will honour us by opening the session.
We are determined to maintain and consolidate not only political democracy, but also economic democracy, eliminating the serious inequalities that exist, the alienation of many groups in our population, and extreme poverty, and overcoming the lack of opportunities for our young, all with the aim of achieving true social justice.
We seek to establish a broad-based, non-sectarian Government, and we ate achieving that. With social and human sensitivity and a sense of tolerance, but modestly, we are establishing a Government based on participatory democracy, with profound respect for every citizen. The policy that we are carrying out is based on the conviction that man can and must play a central part in his own history. The Government is working with justifiable optimism, aware of the hard, creative to assess - and this may involve self-criticism - the extent to which we have not been able to comply with Esquipulas 11, and to strengthen the will and the commitment to comply with all its provisions.
The path that we have followed in Guatemala to achieve a democratic Government that is respectful of its role the guarantee of freedoms and the faithful interpreter of the aspirations of the Guatemalan people has been long and difficult. My Government faced a difficult task 32 months ago - that of rebuilding a country that was just awakening to the dawn of a democratic era. It is no easy task to initiate and consolidate a democratic process in such a short time. Its enemies are many, as are misunderstandings and frustrations. In my country the majority were forgotten, only marginally benefiting from development and enjoying only minimum respect for their fundamental rights. Today we are learning how to live in a democracy. Guiding a people with a tradition of lack of understanding and intolerance requires moral strength and a firm commitment. Our daily struggle is hard, as we wish to build a truly free, truly just and truly united land. Our commitment is the result of our unbending will, our democratic faith and our historical experience.
However, as we strive to consolidate democracy we face the intransigence of extremist elements using every means available to them to deny us democratic opportunities, slandering and discrediting the process and using international forums and the good will of some representatives to mislead and to distort the truth of what is happening in ray country, presenting pictures of earlier times, not of what is now going on in Guatemala.
Here I would appeal to the international community not to allow itself to be misled by groups that politicise human rights committees, thus trying to win outside the country battles that they have lost within it. Condemnation and criticism of countries that have started on democratic processes is not helpful. We put forth our efforts together with all the people of Guatemala, who because of their patriotism, their hardworking spirit, their moral and spiritual stature and their readiness to overcome difficulties and adversities, have been called upon to fulfil a great destiny.
I can give an assurance at this world forum that the democratic Government of Guatemala is meeting the challenge of history with unshakeable will and resolve. 
